Name: Decision No 4/91 of the EEC-Jordan Cooperation Council of 4 November 1991 amending, on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: executive power and public service;  Europe;  Asia and Oceania;  European construction;  international trade
 Date Published: 1991-12-14

 Avis juridique important|21991D1214(02)Decision No 4/91 of the EEC-Jordan Cooperation Council of 4 November 1991 amending, on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 345 , 14/12/1991 P. 0050 - 0051DECISION No 4/91 OF THE EEC-JORDAN COOPERATION COUNCIL of 4 November 1991 amending, on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of 'originating products` and methods of administrative cooperation THE EEC-JORDAN COOPERATION COUNCIL, Having regard to the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan, signed on 18 January 1977, Whereas the Protocol to the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community, signed on 9 July 1987, stipulates that the Cooperation Council shall make any changes to the origin rules which may be necessary consequent on that accession; Whereas the Protocol concerning the definition of the concept of 'originating products` and methods of administrative cooperation, hereinafter referred to as the 'origin Protocol', needs amending, consequent on the said accession, in respect both of technical amendments and transitional arrangements in order correctly to implement the trade arrangements contained in the Protocols consequent on the said accession; Whereas the transitional arrangements should ensure the correct implementation of these trade arrangements between the Community as constituted on 31 December 1985 and Spain and Portugal on the one hand and Jordan on the other hand, HAS DECIDED AS FOLLOWS: Article 1 The origin Protocol shall be amended as follows: 1. the second subparagraph of Article 19 (2) shall be replaced by the following: 'EUR.1 certificates issued retrospectively must be endorsed with one of the following phrases: "dÃ ©livrÃ © a posteriori", "udstedt efterfoelgende", "nachtraeglich ausgestellt", "aaÃ ªaeÃ ¯Ã ¨Ã Ã µ aaÃ ª Ã ´Ã ¹Ã ­ Ã µÃ ³Ã ´Ã Ã ±Ã ¹Ã ­", "issued retrospectively", "expedido a posteriori", "rilasciato a posteriori", "afgegeven a posteriori", "emitido a posterior", ">REFERENCE TO A FILM>".` 2. Article 20 shall be replaced by the following: 'Article 20In the event of the theft, loss or destruction of an EUR.1 certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words: "duplicatÃ ", "duplicaat", "Duplikat", "Ã ¡Ã ­Ã ´ssÃ £Ã ±Ã ¡oeÃ ¯", "duplicado", "duplicato", "duplicate", "segunda via", ">REFERENCE TO A FILM>".` 3. Article 29 shall be replaced by the following: 'Article 29The provisions of the Agreement may be applied to goods which comply with the provisions of Title I and which, on 1 January 1992, are either in transit or are in the Community or in Jordan in temporary storage, in bonded warehouses or in free zone, subject to the submission to the customs authorities of the importing State, within six months of the said date, of an EUR.1 certificate made out retrospectively by the competent authorities of the exporting State together with the documents showing that the goods have been transported direct.` 4. The following Articles shall be inserted: 'Article 31For the application of those provisions of the Protocol to the Cooperation Agreement consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community which concern products originating in the Canary Islands, Ceuta and Melilla, this Protocol shall apply mutatis mutandis, subject to the particular conditions set out in Articles 32, 33 and 34 thereof. Article 32The term "Community" used in this Protocol shall not cover the Canary Islands, Ceuta and Melilla. The term "products originating in the Community" shall not cover products originating in the Canary Islands, Ceuta and Melilla. Article 331. The following paragraphs shall apply instead of Article 1 and reference to that Article shall apply mutatis mutandis to this Article. 2. On condition that they were transported directly, in accordance with Article 5, the following shall be considered as: (a) products originating in the Canary Islands, Ceuta and Melilla: (i) products wholly obtained in the Canary Islands, Ceuta and Melilla; (ii) products obtained in the Canary Islands, Ceuta and Melilla in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3. This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in Jordan or the Community, provided they undergo, in the Canary Islands, Ceuta or Melilla, working or processing which exceeds the insufficient working or processing set out in Article 3 (3); (b) products originating in Jordan: (i) products wholly obtained in Jordan; (ii) products obtained in Jordan in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3. This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in the Canary Islands, Ceuta and Melilla or the Community provided they undergo working or processing which exceeds the insufficient working or processing set out in Article 3 (3). 3. The Canary Islands, Ceuta and Melilla shall be considered as a single territory. 4. The exporter or his authorized representative shall enter "Jordan" and "Canary Islands, Ceuta and Melilla" in box 2 of certificate EUR. 1 and box 1 of form EUR. 2. In addition, in the case of products originating in the Canary Islands, Ceuta and Melilla, this shall be indicated in box 4 of certificate EUR.1 and box 8 of form EUR.2. 5. The products in List C shall be temporarily excluded from the scope of this Protocol. Nevertheless, the arrangements regarding administrative cooperation shall apply mutatis mutandis to these products. Article 34The Spanish customs authorities shall be responsible for the application of this Protocol in the Canary Islands, Ceuta and Melilla.` Article 2 This Decision shall enter into force on 1 January 1992. Done at Brussels, 4 November 1991. For the Cooperation Council The President H. VAN DEN BROEK